COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Christiana Amani v. Ronald Dixon

Appellate case number:    01-14-00315-CV

Trial court case number: 2012-05295

Trial court:              165th District Court of Harris County

        This case involves an appeal from a final judgment signed on February 24, 2014.
Appellant, Christiana Amani, filed her notice of appeal on April 21, 2014. See TEX. R. APP. P.
25.1, 26.1. The appellate record was due in this Court on April 25, 2014. The clerk’s record was
filed on April 28, 2014. A reporter’s record has not been filed.

        On May 14, 2014, the Clerk of this Court notified appellant that the court reporter
responsible for preparing the record in this appeal had informed the Court that appellant had not
paid, or made arrangements to pay, for the reporter’s record. See TEX. R. APP. P. 35.3(b). The
Clerk further notified appellant that unless she provided written evidence that she had paid, or
made arrangements to pay, for the reporter’s record, or provided proof that she is entitled to
proceed without payment of costs by June 13, 2014, the Court might consider the appeal without
a reporter’s record. See TEX. R. APP. P. 37.3(c). Appellant has not adequately responded.
Accordingly, the Court will consider and decide those issues or points that do not require a
reporter’s record for a decision. See id.

        Appellant’s brief is ORDERED to be filed within 30 days of the date of this order. See
TEX. R. APP. P. 38.6(a). Appellee’s brief, if any, is ORDERED to be filed within 30 days of the
filing of appellant’s brief. See TEX. R. APP. P. 38.6(b).

       It is so ORDERED.


Judge’s signature: /s/ Jim Sharp
                    Acting individually     Acting for the Court

Date: August 12, 2014